The Honorable Jim Milum State Representative 607 Skyline Drive Harrison, Arkansas 72601-2309
Dear Representative Milum:
I am writing in response to your request for an opinion on the provisions of Amendment 22 to the Arkansas Constitution. That amendment is entitled "Exemption of Homesteads from Certain State Taxes." Specifically, you have enclosed a letter from a constituent which discusses this amendment, and he inquires as to why the provisions of this Amendment are not being implemented. The amendment provides in pertinent part as follows:
  The homestead of each and every resident of the State, whether or not such resident be married or unmarried, male or female, shall be wholly exempt from all state taxes authorized or referred to in Section 8 of Article 16 of the Constitution of Arkansas in all cases where such homestead does not exceed the assessed valuation of one thousand dollars ($1,000). Where the assessed valuation of such homestead exceeds one thousand dollars ($1,000.00) this exemption shall apply to the first one thousand dollars ($1,000.00) of such valuation.
Article 16, § 8, referred to above, is entitled "Maximum rate of state taxes," and it provides that the General Assembly "shall not have power to levy State taxes for any one year to exceed in the aggregate one percent of the assessed valuation of the property of the State for that year."
Amendment 22 and art. 16, § 8 have reference to state property taxes. Such taxes were abolished by Amendment 47 to the Arkansas Constitution, which provides that: "No ad valorem tax shall be levied upon property by the State." This fact accounts for the non-implementation of Amendment 22's homestead exemption. Because no "state" property taxes are currently levied, there is no opportunity to apply Amendment 22's homestead exemption to them.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh